Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 8-9 of U.S. Patent No. 11,132,049 in view of Kim et al., US Patent Appl. Pub. No. 2011/0077059.
Claim 1 of U.S. Patent No. 11,132,049 discloses all limitations of claim 1 in the current Application except a plurality of portable devices operable to provide network communications, one or more cell sites coupled to the plurality of portable devices via a wireless communication network for facilitating the network communications, and a baseband processor of a base station coupled to the cell site.
Kim teaches a base station (FIG. 2A, BS 200) providing service of three separate management sectors (α, β, and γ – i.e. one or more cell sites ) in communication with plurality of Mobile Stations (MSs – i.e. plurality of portable devices), wherein the BS selectively reduces the power consumption of individual internal RF units utilizing a baseband processor (FIG. 7, 700 – paragraphs 0019, 0022, FIG. 2A, paragraphs 0042-0044, FIG. 3, paragraph 0047, paragraph 0049, lines 1-5, FIG. 4, paragraphs 0054, 0056-0058, FIG. 7, paragraphs 0095-0099). Thus, reducing the power consumption based on the communication traffic (paragraphs 0011-0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-describes system and functionality, as suggested by KIM with claim 1 of U.S. Patent No. 11,132,049 in order to implement a plurality of portable devices operable to provide network communications, one or more cell sites coupled to the plurality of portable devices via a wireless communication network for facilitating the network communications, and a baseband processor of a base station coupled to the cell site. One of ordinary skill in the art would be motivated to do so in order to reduce the power consumption based on the communication traffic.
Further, al claim limitations of claims 4-10 in the current Application are disclosed in respective claims 2-4, 6, and 8-9 of U.S. Patent No. 11,132,049.
Claims 2-3, being dependent on claim 1, are rejected based on the same ground of rejection.
In addition, claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,423,215 in view of Kim et al., US Patent Appl. Pub. No. 2011/0077059.
Similarly, claim 1 of U.S. Patent No. 10,423,215 discloses all limitations of claim 1 in the current Application except a plurality of portable devices operable to provide network communications, one or more cell sites coupled to the plurality of portable devices via a wireless communication network for facilitating the network communications, and a baseband processor of a base station coupled to the cell site.
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with claim 1 of U.S. Patent No. 10,423,215 to account for a plurality of portable devices operable to provide network communications, one or more cell sites coupled to the plurality of portable devices via a wireless communication network for facilitating the network communications, and a baseband processor of a base station coupled to the cell site based on the same rationale, as indicated above.
Claims 2-10, being dependent on claim 1, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first group of PEs" in line 3.
Claim 22 recites the limitation “each of the first group of the processing engines” in lines 2-3.
Claim 28 recites the limitation “the APP selection indicator” in lines 2-3.
There is insufficient antecedent basis for these limitations in the claims.
Claims 23-24 being dependent on claim 22, are rejected based on the same ground of rejection.
For the purpose of examination, it is assumed that claims 21 and 22 depend on claims 19 and claim 28 depends on claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 16-17, 25-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US Patent Appl. Pub. No. 2017/0329628 in view of Banerjee et al., US Patent Appl. Pub. No. 2017/0075408.
Regarding claim 11, Zhang discloses method of facilitating network communication with reduced power consumption, the method comprising:
receiving a job request for data processing in response to a stream of wireless packets from a portable device via a wireless communication network (paragraph 0055, lines 1-9, paragraph 0059, lines 1-9, paragraph 0063, lines 8-14, paragraph 0074, paragraph 0129);
retrieving an adaptive power profile (APP) from a local storage in accordance with the job requests (comparing the received task trigger information/job request with prestored actions affecting the power consumption, corresponding to the type of the received task/job request – paragraphs 0010-0012, 0024-0025, 0050-0054, 0061, 0082, 0085, 0099, 0106, 0137);
identifying a first processing engine (PE) (application 303, FIG. 3, 403, FIG. 4) for processing the job request in accordance with the APP  (paragraph 0011, lines 5-14, paragraph 0017, lines 5-14, paragraph 0024, lines 5-15, paragraph 0059, lines 1-9, paragraph 0063, lines 8-14, paragraphs 0071-0074, 0094, FIG. 6, 608-No, 612, paragraphs 0120 and 0127-0129); and24Attorney Docket No.: MP12793C1C1(1128_P0019C2)
activating the first PE from a low power mode to an active mode to proceed processing the job request (paragraph 0011, lines 5-14, paragraph 0017, lines 5-14, paragraph 0024, lines 5-15, paragraph 0059, lines 1-9, paragraph 0063, lines 8-14, paragraphs 0071-0074, 0094, FIG. 6, 608-No, 612, paragraphs 0120 and 0127-0129).
Zhang does not specifically state turning on clock signals to a first clock gating circuit (CGC) associated to the first PE based on the APP.
Banerjee teaches an apparatus (cellphone, incorporating multi-core 100, FIG. 1, paragraph 0025) and a method, wherein a power manager 105 selectively gates and un-gates the respective clock(s) fed to each of the individual cores 110-1–110-4 in order to switch the respective core(s) in and out of power-down (low-power mode – paragraphs 0025-0029), utilizing plurality of Power-down mode circuits 104-1–104-4 (CGCs). Thus, preventing excess inrush current caused during switching in/out of the power-down mode (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described apparatus and functionality, as suggested by Banerjee with the method disclosed by Zhang in order to implement turning on clock signals to a first clock gating circuit (CGC) associated to the first PE based on the APP. One of ordinary skill in the art would be motivated to do so in order to prevent excess inrush current in the subsystem during mode switching.
Regarding claim 25, the combination of Zhang with Banerjee teaches an apparatus with all claim limitations, as addressed for claim 11.
Regarding claims 12 and 26, Banerjee further teaches the method and apparatus further comprising maintaining non-activated PEs in low power modes for power conservation (paragraphs 0009 and 0029-0030).
Regarding claims 16 and 30, Zhang and Banerjee further teach the method and apparatus wherein turning on clock signals to a first CGC includes driving system clock signals to the first CGC (Banerjee, paragraph 0029) of the first PE (Zhang, FIG. 3, 303, FIG. 4, 403).
Regarding claim 17, Banerjee further teaches the method further comprising preventing system clock signals from reaching to other CGCs of inactive PEs for maintaining low power modes (paragraphs 0027-0029).
Claim(s) 14-15, 18-19, 21, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US Patent Appl. Pub. No. 2017/0329628 in view of Davis, US Patent Appl. Pub. No. 2015/0323982.
Regarding claim 18, Zhang discloses  method of power conservation operating in a baseband subsystem for network communication, comprising:
receiving job requests from a baseband processor for data processing network (paragraphs 0055, 0063, 0074-0075, and 0129-0130); and
retrieving an adaptive power profile (APP) from a local storage memory in a job manager (comparing the received task trigger information/job request with prestored actions affecting the power consumption, corresponding to the type of the received task/job request – paragraphs 0010-0012, 0024-0025, 0050-0055, 0061, 0082, 0085, 0099, 0106, 0137).
Zhang does not specifically state activating a memory write interface into an active mode for memory write operation in response to the job requests and the APP,  and maintaining a memory read interface into a low power mode in response to the job requests and the APP for power conservation.
Davis teaches buffer (memory – FIG. 1, paragraph 0032) power management (Abstract, paragraph 0004), wherein a power reduction policy (APP for power conservation – 235, FIG. 3, paragraphs 0037-0038) determines when to selectively terminate or activate power to the buffer write circuit 115 and/or the buffer read circuit 135 (i.e. the memory write and read interface, respectively – FIG. 2, paragraphs 0032-0034, paragraphs 0043-0044) utilizing respective control/enable signals (FIG(s) 1and 4A – paragraphs 0045-0048, 0052-0056). Thus, significantly reducing the power consumption of the frame buffer (paragraph 0063, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described circuitry and functionality, as suggested by Davis with the method disclosed by Zhang in order to implement activating a memory write interface into an active mode for memory write operation in response to the job requests and the APP,  and maintaining a memory read interface into a low power mode in response to the job requests and the APP for power conservation. One of ordinary skill in the art would be motivated to do so in order to significantly reducing the power consumption in the baseband subsystem.
Regarding claims 14-15 and 29, Zhang discloses the method and apparatus as per claims 11 and 25, respectively.
With respect to claims 14 and 29, Zhang does not specifically state driving a memory read interface into a low power mode in response to the job requests and the APP for power conservation.
With respect to claim 15, Zhang does not e specifically state driving a memory write interface into a low power mode in response to the job requests and the APP for power conservation.
Davis teaches buffer (memory – FIG. 1, paragraph 0032) power management (Abstract, paragraph 0004), wherein a power reduction policy (APP for power conservation – 235, FIG. 3, paragraphs 0037-0038) determines when to selectively terminate or activate power to the buffer write circuit 115 and/or the buffer read circuit 135 (i.e. the memory write and read interface, respectively – FIG. 2, paragraphs 0032-0034, paragraphs 0043-0044) utilizing respective control/enable signals (FIG(s) 1and 4A – paragraphs 0045-0048, 0052-0056). Thus, significantly reducing the power consumption of the frame buffer (paragraph 0063, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described circuitry and functionality, as suggested by Davis with the method and apparatus disclosed by Zhang in order to implement driving a memory read interface into a low power mode in response to the job requests and the APP for power conservation and driving a memory write interface into a low power mode in response to the job requests and the APP for power conservation. One of ordinary skill in the art would be motivated to do so in order to significantly reducing the power consumption in the baseband subsystem.
Regarding claim 19, Zhang further discloses the method, further comprising activating a first group of processing engines (PEs) for processing the job requests in accordance with the APP and the job requests (paragraphs 0009, FIG. 2, paragraphs 0064-0067).
Regarding claim 21, Zhang further discloses the method as per claim 19, further comprising: receiving an APP selection indicator from the baseband processor; and allocating data processing associated with the job requests to the first group of PEs in response to the APP selection indicator (paragraphs 0008-0009 and 0064-0067).
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US Patent Appl. Pub. No. 2017/0329628, in view of Davis, US Patent Appl. Pub. No. 2015/0323982, and further in view of Regini et al., US Patent Appl. Pub. No. 2012/0260258.
Regarding claim 22, Zhang and Davis disclose the method, as per claim 18.
Zhang, and Davis do not specifically state performing the data processing associated with the job requests using a pipelined process, wherein each of the first group of the processing engines performs at least two processing cycle at a time.
Regini teaches dynamically determining the degree of parallelism for plurality of cores (group of processing engines) based on incoming workload (jobs) (FIG(s) 1-5, Abstract, paragraph 0005, paragraphs 0024-0026, 0038-0042). Regini further teaches activating additional cores for overlapping parallel execution (i.e. pipelined process) or restricting the workload processing to a single core (i.e. non-pipelined process) (FIG. 5, paragraphs 0079-0084). Thus, preventing power waste during single-threaded workloads and optimizing the core utilization during multi-threaded workloads (paragraphs 0002-0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Regini with the method disclosed by Zhang and Davis in order to implement performing the data processing associated with the job requests using a non-pipelined process, wherein each of the first group of the processing engines performs at least two processing cycle at a time. One of ordinary skill in the art would be motivated to do so in order to prevent power waste and optimize the processing engines utilization based on various workloads.
Regarding claim 23, Regini further teaches the method, as per claim 22, wherein the pipelined process includes:
starting a first processing cycle at a first processing engine to process a first job; and starting a second processing cycle at a second processing engine to process a second job (paragraphs 0024-0026, 0038-0042).
Regarding claim 24, Regini, further teaches the method, as per claim 23, wherein the pipelined process further includes starting a third processing cycle at the first processing engine to process a third job, wherein the first and the third processing cycles overlap (paragraphs 0024-0026, 0038-0042); and wherein the pipelined process further includes starting a fourth processing cycle at the second processing engine to process a fourth job, wherein the second and the fourth processing cycles overlap (paragraphs 0024-0026, 0038-0042).
Allowable Subject Matter
Claims 1-10 would be allowable if the double patenting rejections, set forth in this Office action are overcome.
Claims 13, 20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186